United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tuskegee, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Shaun M. Castle, pro se
Office of Solicitor, for the Director

Docket No. 08-1051
Issued: September 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated December 21, 2007. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury on October 22,
2007 in the performance of his federal employment at the time, place and in the manner alleged.
FACTUAL HISTORY
On November 13, 2007 appellant, a 26-year-old motor vehicle dispatcher, filed a Form
CA-1 claim for benefits, alleging that he experienced sharp pains in his hips, knees and left leg
on October 22, 2007. In addition, he alleged that as he was walking he began to lose feeling in
his left leg and felt tingling in his right leg.

By letter dated November 21, 2007, the Office advised appellant that he needed to submit
additional factual and medical evidence in support of his claim. The Office stated that appellant
had 30 days to submit the requested information.
In a report dated November 14, 2007, Dr. W. Lee Warren, a specialist in neurosurgery,
stated:
“I have evaluated [appellant] for back pain and lower extremity weakness and pain.
He had two artificial lumbar discs placed in Germany several years ago and has
never had any improvement in his symptoms. After evaluating him, I have
recommended that he see Dr. Timothy Holt in Montgomery, and I believe that he
will require surgical removal of the artificial discs and fusion surgery to relieve his
symptoms. In the meantime, he in my opinion is completely disabled and should
not do any strenuous work of any type.”
Appellant also submitted chart notes from a nurse dated November 15, 2007.
By decision dated December 21, 2007, the Office denied the claim, finding that appellant
had failed to meet his burden to establish fact of injury.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.1 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.2 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, as alleged, but the employee’s statements must be consistent with
surrounding facts and circumstances and his subsequent course of action.
ANALYSIS
In this case, appellant has not established fact of injury because he failed to submit
sufficient evidence establishing that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. He stated on his Form CA-1 that on
October 22, 2007 he felt sharp pains in his hips, knees and left leg and began to experience loss
of feeling in his left leg and tingling in his right leg. Appellant did not describe any specific
employment event, incident or exposure which could have these symptoms. The Office in its
November 21, 2007 developmental letter asked appellant to submit a personal statement
containing a detailed description as to how his injury occurred. It indicated that he needed to
show that the injury occurred at a specific time and place and affected a specific member or
1

John J. Carlone, 41 ECAB 354 (1989).

2

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(ee).

2

function of the body. However, appellant did not submit an additional statement in response to the
Office’s letter. An employee’s statement alleging that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.3 Appellant however failed to provide even this evidentiary statement.
The Office requested that appellant submit additional factual and medical evidence
explaining how he sustained an injury on the date in question. Appellant failed to submit such
evidence.4 Therefore, the Board finds that there is insufficient evidence to establish that appellant
sustained an injury in the performance of duty as alleged.5
CONCLUSION
The Board finds that the Office properly found that appellant failed to meet his burden of
proof to establish that he sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Wanda F. Davenport, 32 ECAB 552,
556 (1981).
4

The Board notes that the November 15, 2007 chart notes from appellant’s nurse do not constitute medical
evidence pursuant to section 8101(2).
5

On appeal, appellant has submitted new evidence. However, the Board cannot consider new evidence that was
not before the Office at the time of the final decision. See Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35 (1952); 20 C.F.R. § 501(c)(1). Appellant may resubmit this evidence and legal contentions
to the Office accompanied by a request for reconsideration pursuant to 5 U.S.C. § 501.2(c).

3

